UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4614



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN CHRISTOPHER FERGUSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-1279)


Submitted:   July 29, 2004                  Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, P.A., Florence, South
Carolina, for Appellant. James Strom Thurmond, Jr., United States
Attorney, Columbia, South Carolina; Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shawn Christopher Ferguson pled guilty to being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)

(2000), and was sentenced as an armed career criminal to 180 months

imprisonment.     Ferguson’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), raising one issue,

but stating that he finds no meritorious grounds for appeal.

Although informed of his right to file a pro se supplemental brief,

Ferguson has not done so.

           Counsel questions whether the magistrate judge properly

complied   with   the   requirements   of   Fed.   R.   Crim.   P.   11   when

accepting Ferguson’s guilty plea. Because Ferguson failed to object

or move to withdraw his guilty plea, this court reviews his plea

hearing for plain error.     United States v. Martinez, 277 F.3d 517,

524-27 (4th Cir.), cert. denied, 537 U.S. 899 (2002).                We have

reviewed the plea proceedings and conclude that the magistrate

judge thoroughly complied with the requirements of Rule 11.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Therefore, we affirm Ferguson’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then


                                 - 2 -
counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                      - 3 -